 
Exhibit 10.2
 
SECURITY AGREEMENT


This SECURITY AGREEMENT (this “Agreement”) is dated as of April 21, 2010 and
entered into by and among Orleans Homebuilders, Inc., a Delaware corporation
(the “Parent”), Greenwood Financial, Inc., a Delaware corporation (the “Master
Borrower”) and  certain of the Parent’s subsidiaries party hereto (the “Other
Borrowers”) (each of the Parent, the Master Borrower and the Other Borrowers
being individually a “Grantor” and collectively the “Grantors”) and Wells Fargo
Bank, National Association, as agent  for the Lenders (as defined below) (in
such capacity, the “Agent” or the “Secured Party”).
 
PRELIMINARY STATEMENTS
 
A.           Pursuant to that certain Amended and Restated Revolving Credit Loan
Agreement dated as of December 22, 2004 (the “Original Credit Agreement”),
executed by Master Borrower, certain of the other Borrowers, Agent, as successor
to Wachovia Bank, National Association, and certain of the Lenders, such Lenders
agreed to provide a credit facility to Borrowers on the terms and conditions
contained in the Original Credit Agreement.
 
B.           Pursuant to that certain Amended and Restated Revolving Credit Loan
Agreement dated as of January 24, 2006 (as amended prior to the date hereof, the
“Amended Credit Agreement”), executed by the Master Borrower, certain of the
other Borrowers, Agent and certain of the Lenders, such Lenders agreed to amend
and restate the Original Credit Agreement on the terms and conditions contained
in the Amended Credit Agreement.
 
C.           Pursuant to that certain Second Amended and Restated Revolving
Credit Loan Agreement dated as of September 30, 2008 (as amended prior to the
date hereof, the “Pre-Petition Credit Agreement”), executed by Master Borrower,
certain of the other Borrowers, Agent and certain of the Lenders (the
“Pre-Petition Lenders”), such Pre-Petition Lenders agreed to amend and restate
the Amended Credit Agreement on the terms and conditions contained in the
Pre-Petition Credit Agreement.
 
D.           The Pre-Petition Credit Agreement matured on December 20, 2009 and
the Borrowers thereunder were unable to repay the Pre-Petition Balance at such
time.
 
E.           Certain Borrowers and the Parent requested, and Agent and
Pre-Petition Lenders agreed, to enter into a limited waiver on December 18, 2009
to provide the parties until February 12, 2010 to establish the terms and
conditions under which the Agent and Pre-Petition Lenders might extend the
maturity of the Pre-Petition Credit Agreement and no such agreement was reached.
 
F.           On March 1, 2010 (the “Petition Date”), the Grantors each filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code which are
being jointly administered under Case No. 10-10684 (collectively, the
“Bankruptcy Cases”) and are pending in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”).

 

--------------------------------------------------------------------------------

 
 
G.           On March 3, 2010 (the “Interim Order Date”), the Bankruptcy Court
entered that certain Interim Order Pursuant to Bankruptcy Code Section 105, 361,
362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001 and 9014 (I) Authorizing
the Borrowers (A) to obtain Post-Petition Financing and (B) to use Cash
Collateral and (II) Granting (A) Adequate Protection to Pre-Petition Secured
Parties and (B) Related Relief (together with all exhibits and schedules
thereto, collectively, the “Interim Order”), which among other things approved
certain interim financing pursuant to the terms and conditions of the term sheet
(the “Term Sheet”) and letter agreement (the “Letter Agreement”, together with
the Interim Order and the Term Sheet, the “Interim Loan Documents”).
 
H.           Pursuant to that certain Debtor-in-Possession Loan Agreement made
as of the date hereof (as amended, restated, supplemented, extended or otherwise
modified from time to time, the “Credit Agreement”) by and among the Grantors,
as borrowers, the lenders party thereto (the “Lenders”) and the Agent, the Agent
and Lenders  have agreed to make available to the Borrowers certain credit
facilities to be used for the purposes specified in the Credit Agreement and to
amend and restate the Interim Loan Documents (as defined below).   Capitalized
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Credit Agreement.
 
I.           The Borrowers desire secure all of the Indebtedness under the
Credit Agreement and under the other Loan Documents with a first priority Lien
on all of its real, personal and mixed property.
 
J.           It is a condition precedent to the Agent and the Lenders entering
into the Credit Agreement that the Grantors shall have granted the security
interests and undertaken the obligations contemplated by this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
in order to induce the Agent and the Lenders to enter into the Credit Agreement
and the other Loan Documents and to make certain financial accommodations
thereunder, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, each Grantor hereby agrees with
Secured Party as follows:
 
SECTION 1.      Grant of Security.
 
Each Grantor hereby collaterally assigns to Secured Party, and hereby grants to
Secured Party a security interest in, all of such Grantor’s right, title and
interest in and to all of the personal property of such Grantor (other than
Avoidance Actions (as defined in the Credit Agreement)), in each case whether
now or hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired, wherever the same may be located and whether or not subject
to the UCC, including all Assigned Agreements and the following (the
“Collateral”):
 
(a)           all Accounts;
 
(b)           all Chattel Paper;

 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)          all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts, including without limitation
those Deposit Accounts set forth on Schedule 11 annexed hereto;
 
(d)          all Documents;
 
(e)          all General Intangibles, including all intellectual property,
Payment Intangibles and Software;
 
(f)           all Goods, including Inventory, Equipment  and Fixtures;
 
(g)          all Instruments;
 
(h)          all Investment Property;
 
(i)           all Letter-of-Credit Rights and other Supporting Obligations;
 
(j)           all Records, including without limitation, all books, records,
ledger cards, files, correspondence, computer programs, tapes, disks and related
data processing software that at any time evidence or contain information
relating to any of the foregoing or are otherwise necessary or helpful in the
collection thereof or realization thereupon;
 
(k)          all Commercial Tort Claims, including those set forth on Schedule 1
annexed hereto;
 
(l)           all federal and state income tax refunds received by, or payable
to, Grantors in each case after the date hereof (collectively, the “Refund
Collateral”);
 
(m)         all life insurance policies, including without limitation those set
forth on Schedule 12 annexed hereto(collectively, the “Life Insurance
Collateral”);
 
(n)          all development credits, including without limitation those set
forth on Schedule 13 annexed hereto (collectively, the “Development Credit
Collateral”); and
 
(o)          all Proceeds and Accessions with respect to any of the foregoing
Collateral.
 
Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of each Grantor that the description of the Collateral set forth above be
construed to include the broadest possible range of assets.
 
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in or under, any license,
contract, permit, Instrument, Security or franchise or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract, permit, Instrument, Security
or franchise, result in a breach of the terms of, or constitute a default under,
such license, contract, permit, Instrument, Security or franchise (other than to
the extent that any such term would be rendered ineffective pursuant to the UCC
or any other applicable law (including the Bankruptcy Code) or principles of
equity); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provision the Collateral shall include, and each Grantor
shall be deemed to have granted a security interest in, all such rights and
interests as if such provision had never been in effect.

 
- 3 -

--------------------------------------------------------------------------------

 
 
In the event that any asset of any Grantor is excluded from the Collateral by
virtue of the foregoing paragraph, such Grantor agrees to use all reasonable
efforts to obtain all requisite consents to enable such Grantor to provide a
security interest in such asset pursuant hereto as promptly as practicable.
 
SECTION 2.       Security for Obligations.
 
This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
obligations and liabilities of every nature of each Obligor now or hereafter
existing under or arising out of or in connection with the Credit Agreement and
the other Loan Documents, together with all amendments, restatements,
modifications or extensions or renewals thereof, whether for principal,
interest, fees, expenses, indemnities or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Secured Party as a preference, fraudulent transfer or otherwise,
and all obligations of every nature of each Grantor now or hereafter existing
under this Agreement (all such obligations of each Grantor, collectively, being
the “Secured Obligations”).
 
Without limiting the foregoing, the parties hereto acknowledge that the
assignment of any Pledged Equity consisting of Pennsylvania limited partnership
interests by any Grantor to Secured Party pursuant to this Agreement is an
assignment of economic rights only, and in accordance with Section 8562 of the
Pennsylvania Revised Uniform Limited Partnership Act (15 Pa. C.S. § 8562) and
any such assignment entitles the Secured Party solely to share in such profits
and losses, to receive such distributions and to receive such allocations of
income, gain, loss, deduction, or credit or similar items to which such Grantor
is entitled, to the extent assigned, and does not entitle Secured Party to
become, nor shall Secured Party be liable as, a partner in the partnership
solely as a result of this Agreement.
 
SECTION 3.       Grantor Remains Liable.
 
Anything contained herein to the contrary notwithstanding, (a) the Grantors
shall remain jointly and severally liable under any contracts and agreements
included in the Collateral, to the extent set forth therein, to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Secured Party of any of its rights
hereunder shall not release the Grantors from any of their duties or obligations
under the contracts and agreements included in the Collateral, and (c) Secured
Party shall not have any obligation or liability under any contracts, licenses,
and agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of the
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 
- 4 -

--------------------------------------------------------------------------------

 
 
SECTION 4.      Representations and Warranties.
 
Except as may be disclosed on a Schedule hereto (or a supplement delivered in
connection with Collateral acquired after the date hereof), each Grantor
represents and warrants as follows:
 
(a)          Ownership of Collateral.  Except for the security interest created
by this Agreement, Permitted Liens and Liens permitted by the Credit Agreement,
each Grantor owns its interests in the Collateral free and clear of any
Lien.  Except as may have been filed in favor of Secured Party relating to this
Agreement or permitted under the Credit Agreement and Loan Documents, no
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any filing or recording office,
including the PTO and the Copyright Office.
 
(b)          Perfection.  The security interests in the Collateral granted to
Secured Party for the benefit of itself and the Lenders hereunder and pursuant
to the Final Order constitute valid security interests in the Collateral,
securing the payment of the Secured Obligations and is perfected pursuant to the
Final Order.
 
(c)          Office Locations; Type and Jurisdiction of Organization.  Each
Grantor’s name as it appears in official filings in the jurisdiction of its
organization, such Grantor’s type of organization (i.e. corporation, limited
partnership, etc.), jurisdiction of organization, principal place of business,
chief executive office, office where such Grantor keeps its Records regarding
the Accounts, Intellectual Property Collateral and originals of Chattel Paper,
and organization number provided by the applicable government authority of the
jurisdiction of organization are set forth on Schedule 3 annexed hereto.  All of
the Equipment and Inventory (other than Inventory consisting of real property)
is located at the places set forth on Schedule 4 annexed hereto, except for
Inventory which, in the ordinary course of business, is in transit either (i)
from a supplier to any Grantor, (ii) between the locations set forth on Schedule
4 hereto, or (iii) to customers of any Grantor.
 
(d)          Names.  No Grantor (or predecessor by merger or otherwise of such
Grantor) has, within the six (6) months preceding the date hereof, had a
different name from the name of such Grantor listed on the signature pages
hereof, except as set forth on Schedule 5 annexed hereto.
 
(e)          Delivery of Certain Collateral.  All certificates or Instruments
(excluding checks) evidencing, comprising or representing the Collateral have
been delivered to Secured Party duly endorsed or accompanied by duly executed
instruments of transfer or assignment in blank.

 
- 5 -

--------------------------------------------------------------------------------

 
 
(f)           Security Interests. The security interests in the Collateral
granted hereunder constitute valid security interests in the Collateral,
securing payment of the Secured Obligations.
 
(g)          Securities Collateral.  All of the Pledged Subsidiary Equity set
forth on Schedule 6 annexed hereto has been duly authorized and validly issued
and is fully paid and non-assessable; all of the Pledged Subsidiary Debt has
been duly authorized and is the legally valid and binding obligation of the
issuers thereof and is not in default; there are no outstanding warrants,
options or other rights to purchase, or other agreements outstanding with
respect to, or property that is now or hereafter convertible into, or that
requires the issuance or sale of, any Pledged Subsidiary Equity; Schedule 6
annexed hereto sets forth all of the Equity Interests and the Pledged Equity
owned by each Grantor, and the percentage ownership in each issuer thereof; and
Schedule 7 annexed hereto sets forth all of the Pledged Debt (other than Pledged
Subsidiary Debt) owned by each Grantor.
 
(h)          Intellectual Property Collateral.  A true and complete list of all
Trademark Registrations and registration applications for any Trademark owned,
held (whether pursuant to a license or otherwise) or used by each Grantor, in
whole or in part, is set forth on Schedule 8 annexed hereto; a true and complete
list of all Patents owned, held (whether pursuant to a license or otherwise) or
used by each Grantor, in whole or in part, is set forth on Schedule 9 annexed
hereto; a true and complete list of all Copyright Registrations and registration
applications for Copyright Registrations held (whether pursuant to a license or
otherwise) by each Grantor, in whole or in part, is set forth on Schedule 10
annexed hereto; and after reasonable inquiry, no Grantor is aware of any pending
or threatened claim by any third party that any of the Intellectual Property
Collateral owned, held or used by any Grantor is invalid or unenforceable.
 
(i)           Deposit Accounts, Securities Accounts, Commodity
Accounts.  Schedule 11 annexed hereto lists all Deposit Accounts, Securities
Accounts and Commodity Accounts owned by each Grantor, and indicates the
institution or intermediary at which the account is held and the account number.
 
(j)           Chattel Paper.  No Grantor has an interest in any Chattel Paper.
 
(k)          Letter-of-Credit Rights.  No Grantor an interest in any
Letter-of-Credit Rights.
 
(l)           Documents.  No negotiable Documents are outstanding with respect
to any of the Inventory.
 
(m)         Assigned Agreements.  Each Assigned Agreement is in full force and
effect and is enforceable against the parties thereto in accordance with its
terms.
 
(n)          Development Credit Collateral.  All certificates evidencing or
representing the Development Credit Collateral have been delivered to Secured
Party duly endorsed by the appropriate Grantor in accordance with requirements
of the issuer of such certificate evidencing such Development Credit Collateral.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(o)         Life Insurance Collateral Assignment.  Each document necessary to
collaterally assign the Life Insurance Collateral to the Secured Party has been
delivered to the Secured Party duly endorsed by the appropriate Grantor in
accordance with the requirements of the issuer of such Life Insurance
Collateral.
 
(p)         Motor Vehicles.  No Grantor owns any motor vehicles, except as set
forth on Schedule 15 annexed hereto, which lists each motor vehicle by model,
model year, jurisdiction of registration and vehicle identification number.
 
The representations and warranties as to the information set forth in Schedules
referred to herein are made as of the date hereof except that, in the case of a
Pledge Supplement, IP Supplement or notice delivered pursuant to Section 5(d)
hereof, such representations and warranties are made as of the date of such
supplement or notice.


SECTION 5.      Further Assurances.
 
(a)         Generally.  Each Grantor agrees that from time to time, at the
expense of the Grantors, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Secured Party may request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
each Grantor will:  (i) notify Secured Party in writing of receipt by any
Grantor of any interest in Chattel Paper and, at the request of Secured Party,
mark conspicuously each item of Chattel Paper and each of its Records pertaining
to the Collateral with a legend, in form and substance satisfactory to Secured
Party, indicating that such Collateral is subject to the security interest
granted hereby, (ii) deliver to Secured Party all promissory notes and other
Instruments and, at the request of Secured Party, all original counterparts of
Chattel Paper, duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Secured Party,
(iii) (A) execute (if necessary) and file (if requested by the Secured Party)
such financing or continuation statements, or amendments thereto, (B) execute
and deliver, and cause to be executed and delivered, agreements establishing
that Secured Party has control of Deposit Accounts and Investment Property of
Grantor, (C) deliver such instruments, notices, records, documents and consents,
and take such other actions, necessary to establish that Secured Party has
control over electronic Chattel Paper and Letter-of-Credit Rights of Grantor and
(D) deliver such other instruments or notices, in each case, as may be necessary
or desirable, or as Secured Party may request, in order to perfect and preserve
the security interests granted or purported to be granted hereby, (iv) deliver
to Secured party all executed documents necessary or desirable to collaterally
assign the Life Insurance Collateral and pledge the Development Credit
Collateral to the Secured Party, (v) furnish to Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail, (vi) promptly after the
acquisition by Grantor of any item of Equipment that is covered by a certificate
of title under a statute of any jurisdiction under the law of which indication
of a security interest on such certificate is required as a condition of
perfection thereof, execute and file with the registrar of motor vehicles or
other appropriate authority in such jurisdiction an application or other
document requesting the notation or other indication of the security interest
created hereunder on such certificate of title, (vii) within thirty (30) days
after the end of each calendar quarter, deliver to Secured Party copies of all
such applications or other documents filed during such calendar quarter and
copies of all such certificates of title issued during such calendar quarter
indicating the security interest created hereunder in the items of Equipment
covered thereby, (viii) at any reasonable time, upon request by Secured Party,
exhibit the Collateral to and allow inspection of the Collateral by Secured
Party, or persons designated by Secured Party, (ix) at Secured Party’s request,
appear in and defend any action or proceeding that may affect any Grantor’s
title to or Secured Party’s security interest in all or any part of the
Collateral, (x) use commercially reasonable efforts to obtain any necessary
consents of third parties to the creation and perfection of a security interest
in favor of Secured Party with respect to any Collateral, (xi) subject to the
provisions of Section 12(h), execute and deliver, and cause to be executed and
delivered, all federal and state tax forms establishing that the Secured Party
has (A) a security interest in the Refund Collateral, (B) the Secured Party or
its designee has the right to directly receive payments from the federal
government or any state government with respect to such Refund Collateral, and
(C) the right to endorse any instruments of payment drawn on the United States
Treasury, or any equivalent state government agency (these forms shall include,
but are not limited to, IRS Form 2848, Power of Attorney and Declaration of
Representative Department of Treasury Form 234,  General Power of Attorney By a
Corporation For the Collection of Certain Checks Drawn on the United States
Treasury and any equivalent forms issued by any state taxing agency), (xii)
provide Secured Party with any documentation deemed necessary by Secured Party
to allow Secured Party to receive payments with respect to the Refund Collateral
in compliance with the Federal Anti-Assignment Act (31 U.S.C. §3727), (xiii)
refrain from authorizing any person other than Secured Party or its designee to
directly receive payment from the federal government or any state government
with respect ot the Refund Collateral or to endorse any instruments of payment
drawn on the United States Treasury or any equivalent state government agency,
and (xiv) revoke any existing powers of attorney authorizing any person other
than Secured Party or its designee to directly receive payments from the federal
government or any state government with respect to the Refund Collateral or to
endorse any instruments of payment drawn on the United States Treasury or any
equivalent state government agency.  Each Grantor hereby authorizes Secured
Party to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral (including any financing
statement indicating it covers “all assets” or “all personal property” of each
Grantor) without the signature of any Grantor.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)          Securities Collateral.  Without limiting the generality of the
foregoing Section 5(a), each Grantor agrees that (i) all certificates or
Instruments representing or evidencing the Securities Collateral shall be
delivered to and held by or on behalf of Secured Party pursuant hereto and shall
be in suitable form for transfer by delivery or, as applicable, shall be
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignments in blank, all in form and substance
satisfactory to Secured Party and (ii) it will, upon obtaining any additional
Equity Interests or Indebtedness, promptly (and in any event within five (5)
Business Days) deliver to Secured Party a Pledge Supplement, duly executed by
such Grantor, in respect of such additional Pledged Equity or Pledged Debt;
provided, that the failure of such Grantor to execute a Pledge Supplement with
respect to any additional Pledged Equity or Pledged Debt shall not impair the
security interest of Secured Party therein or otherwise adversely affect the
rights and remedies of Secured Party hereunder with respect thereto.  Upon each
such acquisition, the representations and warranties contained in Section 4(f)
hereof shall be deemed to have been made by each Grantor acquiring such Pledged
Equity or Pledged Debt as to such Pledged Equity or Pledged Debt, whether or not
such Pledge Supplement is delivered.

 
- 8 -

--------------------------------------------------------------------------------

 
 
(c)          Intellectual Property Collateral.  Each Grantor shall promptly
notify Secured Party in writing of any rights to any registered Intellectual
Property Collateral acquired by such Grantor after the date hereof.  Promptly
after the filing of an application for any Trademark Registration, Patent or
Copyright Registration, each Grantor so filing an application shall execute and
deliver to Secured Party an IP Supplement, and submit a Grant for recordation
with respect thereto in the PTO or Copyright Office, as applicable; provided,
the failure of any Grantor to execute an IP Supplement or submit a Grant for
recordation with respect to any additional Intellectual Property Collateral
shall not impair the security interest of Secured Party therein or otherwise
adversely affect the rights and remedies of Secured Party hereunder with respect
thereto.  Upon delivery to Secured Party of an IP Supplement, Schedules 8, 9 and
10 annexed hereto and Schedule A to each Grant, as applicable, shall be deemed
modified to include reference to any right, title or interest in any existing
Intellectual Property Collateral or any Intellectual Property Collateral set
forth on Schedule A to such IP Supplement.  Upon each such acquisition, the
representations and warranties contained in Section 4(h) hereof shall be deemed
to have been made by the Grantor acquiring such Intellectual Property as to such
Intellectual Property Collateral, whether or not such IP Supplement is
delivered.
 
(d)         Commercial Tort Claims.  No Grantor has any Commercial Tort Claims
as of the date hereof, except as set forth on Schedule 1 annexed hereto.  In the
event that any Grantor shall at any time after the date hereof have any
Commercial Tort Claims, such Grantor shall promptly notify Secured Party thereof
in writing, which notice shall (i) set forth in reasonable detail the basis for
and nature of such Commercial Tort Claim and (ii) constitute an amendment to
this Agreement by which such Commercial Tort Claim shall constitute part of the
Collateral.
 
SECTION 6.      Certain Covenants of Grantor.
 
Each Grantor shall:
 
(a)           not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;
 
(b)           give Secured Party at least thirty (30) days’ prior written notice
of any change in such Grantor’s name, identity or corporate structure;
 
(c)           give Secured Party at least thirty (30) days’ prior written notice
of any reincorporation, reorganization or other action that results in a change
of the jurisdiction of organization of such Grantor;
 
(d)           if Secured Party gives value to enable any Grantor to acquire
rights in or the use of any Collateral, use such value for such purposes;

 
- 9 -

--------------------------------------------------------------------------------

 
 
(e)           keep correct and accurate Records of Collateral at the locations
described in Schedule 3 annexed hereto;
 
(f)           permit representatives of Secured Party at any time during normal
business hours to inspect and make abstracts from such Records, and each Grantor
agrees to render to Secured Party, at such Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto;
 
(g)           subject to any required Bankruptcy Court approval, pay promptly
when due all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims (including claims for labor, services,
materials and supplies) against, the Collateral expect to the extent the
validity theroef is being contested in good faith and except for Permitted
Liens; provided that such Grantor shall in any event pay such taxes,
assessments, charges, levies or claims not later than five (5) days prior to the
date of any proposed sale under any judgment, writ or warrant of attachment
entered or filed against such Grantor or any of the Collateral as a result of
the failure to make such payment; and
 
(h)          upon receipt of any Refund Collateral, prepay the Loans in
accordance with Section 2.10(b)(iii) of the Credit Agreement.


SECTION 7.      Special Covenants With Respect to Equipment and Inventory.
 
Each Grantor shall:
 
(a)           if any Inventory is in possession or control of any of any
Grantor’s agents or processors, and in any event upon the occurrence of an Event
of Default, instruct such agent or processor to hold all such Inventory for the
account of Secured Party and subject to the instructions of Secured Party;
 
(b)           if any Inventory is located on premises leased by any Grantor,
deliver to Secured Party a fully executed Collateral Access Agreement as
required by the Credit Agreement;
 
(c)           promptly upon the issuance and delivery to any Grantor of any
negotiable Document, deliver such Document to Secured Party; and
 
(d)          at its own expense, maintain insurance with respect to the
Equipment and Inventory in accordance with the terms of Section 6.6 of the
Credit Agreement.
 
SECTION 8.      Special Covenants with respect to Accounts, Assigned Agreements
and certain Collateral.
 
(a)           Each Grantor shall, for not less than three (3) years from the
date on which each Account of such Grantor arose, maintain (i) complete Records
of such Account, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(b)          Except as otherwise provided in this subsection (b), each Grantor
shall, in accordance with sound business practices, continue to collect, at its
own expense, all amounts due or to become due to such Grantor under the
Accounts.  In connection with such collections, each Grantor may take (and upon
the occurrence and during the continuance of an Event of Default, at Secured
Party’s direction, shall take) such action as such Grantor or Secured Party may
deem necessary or advisable to enforce collection of amounts due or to become
due under the Accounts; provided, however, that Secured Party shall have the
right at any time, upon the occurrence and during the continuation of an Event
of Default and upon written notice to such Grantor of its intention to do so, to
(i) notify the account debtors or obligors under any Accounts of the assignment
of such Accounts to Secured Party and to direct such account debtors or obligors
to make payment of all amounts due or to become due to such Grantor thereunder
directly to Secured Party, (ii) notify each Person maintaining a lockbox or
similar arrangement to which account debtors or obligors under any Accounts have
been directed to make payment to remit all amounts representing collections on
checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to Secured Party, (iii) enforce collection
of any such Accounts at the expense of the Grantors and (iv) adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.  After receipt by any Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence,
(A) all amounts and proceeds (including checks and other instruments) received
by such Grantor in respect of the Accounts shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 17 hereof, and (B) such Grantor
shall not, without the written consent of Secured Party, adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
account debtor or obligor thereof, or allow any credit or discount thereon.
 
(c)          Each Grantor shall at its expense:
 
(i)           if consistent with sound business practices, perform and observe
all terms and provisions of the Assigned Agreement, Life Insurance Collateral
and Development Credit Collateral  to be performed or observed by it, maintain
such Collateral in full force and effect, enforce the such Collateral in
accordance with their terms, and take all such action to such end as may be from
time to time requested by Secured Party; and
 
(ii)           upon request of Secured Party, (A) furnish to Secured Party,
promptly upon receipt thereof, copies of all notices, requests and other
documents received by such Grantor under or pursuant to the Assigned Agreement,
Life Insurance Collateral and Development Credit Collateral and from time to
time such information and reports regarding such  Collateral as Secured Party
may reasonably request and (B) make to the parties to such Collateral such
demands and requests for information and reports for action as such Grantor is
entitled to make under such Collateral.

 
- 11 -

--------------------------------------------------------------------------------

 

(d)           Upon the occurrence and during the continuance of an Event of
Default, no Grantor shall (i) cancel or terminate any of the Assigned Agreement,
Life Insurance Collateral or Development Credit Collateral or consent to or
accept any cancellation or termination thereof; (ii) amend or otherwise modify
such Collateral or give any consent, waiver or approval thereunder; (iii) waive
any default under or breach of such Collateral; (iv) consent to or permit or
accept any prepayment of amounts to become due under or in connection with such
Collateral, except as expressly provided therein; or (v) take any other action
in connection with such Collateral that could reasonably be expected to
materially impair the value of the interest or rights of such Grantor thereunder
or that could reasonably be expected to materially impair the interest or rights
of Secured Party.
 
SECTION 9.      Special Covenants With Respect to the Securities Collateral.
 
(a)           Form of Securities Collateral.  Secured Party shall have the right
at any time to exchange certificates or instruments representing or evidencing
Securities Collateral for certificates or instruments of smaller or larger
denominations.  If any Securities Collateral is not a security pursuant to
Section 8-103 of the UCC, Grantor shall not take any action that, under such
Section, converts such Securities Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Securities Collateral, which it shall promptly deliver to Secured Party as
provided in this Section 9(a).
 
(b)          Covenants.  Each Grantor shall (i) not, except as expressly
permitted by the Credit Agreement or Loan Documents, permit any issuer of
Pledged Subsidiary Equity to merge or consolidate unless all the outstanding
Equity Interests of the surviving or resulting Person are, upon such merger or
consolidation pledged hereunder, and no cash, securities or other property is
distributed in respect of the outstanding Equity Interests of any other
constituent corporation; (ii) cause each issuer of Pledged Subsidiary Equity not
to issue Equity Interests in addition to or in substitution for the Pledged
Subsidiary Equity issued by such issuer, except to such Grantor; (iii)
immediately upon its acquisition (directly or indirectly) of any Equity
Interests, including additional Equity Interests in each issuer of Pledged
Equity comply with Section 5(b); (iv) immediately upon issuance of any and all
Instruments or other evidences of additional Indebtedness from time to time owed
to such Grantor by any obligor on the Pledged Debt, comply with Section 5; (v)
promptly deliver to Secured Party all written notices received by it with
respect to the Securities Collateral and consistent with sound business
practices; (vi) at its expense (A) perform and comply in all material respects
with all terms and provisions of any agreement related to the Securities
Collateral required to be performed or complied with by it, (B) maintain all
such agreements in full force and effect and (C) enforce all such agreements in
accordance with their terms; and (vii), at the request of Secured Party,
promptly execute and deliver to Secured Party an agreement providing for control
by Secured Party of all Security Entitlements, Securities Accounts, Commodity
Contracts and Commodity Accounts of such Grantor.
 
(c)          Voting and Distributions.  So long as no Event of Default shall
have occurred and be continuing, (i) each Grantor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Securities
Collateral or any part thereof for any purpose not prohibited by the terms of
this Agreement, the Credit Agreement or the Loan Documents; provided, such
Grantor shall not exercise or refrain from exercising any such right if Secured
Party shall have notified such Grantor that, in Secured Party’s judgment, such
action would have a material adverse effect on the value of the Securities
Collateral or any part thereof; and (ii) such Grantor shall be entitled to
receive and retain any and all dividends, other distributions, principal and
interest paid in respect of the Securities Collateral.

 
- 12 -

--------------------------------------------------------------------------------

 
 
Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Secured Party to any Grantor, all rights of such Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to exercise such voting and other consensual rights; (y) all rights of such
Grantor to receive the dividends, other distributions, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
hereto shall cease, and all such rights shall thereupon become vested in Secured
Party who shall thereupon have the sole right to receive and hold as Collateral
such dividends, other distributions, principal and interest payments; and (z)
all dividends, principal, interest payments and other distributions which are
received by such Grantor contrary to the provisions of clause (y) above shall be
received in trust for the benefit of Secured Party, shall be segregated from
other funds of such Grantor and shall forthwith be paid over to Secured Party as
Collateral in the same form as so received (with any necessary endorsements).
 
In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request, and (II)
without limiting the effect of clause (I) above, each Grantor hereby grants to
Secured Party an irrevocable proxy to vote the Pledged Equity and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Equity or any officer or agent
thereof), upon the occurrence and during the continuance of an Event of Default
and which proxy shall only terminate upon the payment in full of the Secured
Obligations, the cure of such Event of Default or waiver thereof as evidenced by
a writing executed by Secured Party.
 
SECTION 10.    Special Covenants With Respect to the Intellectual Property
Collateral.
 
(a)          Each Grantor shall:
 
(i)           use reasonable efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way impair or prevent the creation of a security interest in, or
the assignment of, any Grantor’s rights and interests in any property included
within the definitions of any Intellectual Property Collateral acquired under
such contracts;

 
- 13 -

--------------------------------------------------------------------------------

 

(ii)           take any and all reasonable steps to protect the secrecy of all
trade secrets relating to the products and services sold or delivered under or
in connection with the Intellectual Property Collateral, including, without
limitation, where appropriate entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents; and
 
(iii)         use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in the manufacture, sale and
delivery of products and services sold or delivered under or in connection with
the Trademarks.
 
(b)          Except as otherwise provided in this Section 10, each Grantor
shall, in accordance with sound business practices, continue to collect, at its
own expense, all amounts due or to become due to such Grantor in respect of the
Intellectual Property Collateral or any portion thereof.  In connection with
such collections, each Grantor may take (and upon the occurrence and during the
continuance of an Event of Default, at Secured Party’s direction, shall take)
such action as such Grantor or Secured Party may deem reasonably necessary or
advisable to enforce collection of such amounts; provided, Secured Party shall
have the right at any time, upon the occurrence and during the continuation of
an Event of Default and upon written notice to such Grantor of its intention to
do so, to notify the obligors with respect to any such amounts of the existence
of the security interest created hereby and to direct such obligors to make
payment of all such amounts directly to Secured Party, and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such amounts and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have
done.  After receipt by any Grantor of the notice from Secured Party referred to
in the proviso to the preceding sentence and upon the occurrence and during the
continuance of any Event of Default, (i) all amounts and proceeds (including
checks and Instruments) received by such Grantor in respect of amounts due to
such Grantor in respect of the Intellectual Property Collateral or any portion
thereof shall be received in trust for the benefit of Secured Party hereunder,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over or delivered to Secured Party in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 17 hereof, and (ii) such Grantor shall not adjust, settle or compromise
the amount or payment of any such amount or release wholly or partly any obligor
with respect thereto or allow any credit or discount thereon.
 
(c)          Each Grantor shall have the duty diligently, through counsel
reasonably acceptable to Secured Party, to prosecute, file and/or make, unless
and until such Grantor, in its commercially reasonable judgment, decides
otherwise, (i) any application for registration relating to any of the
Intellectual Property Collateral owned, held or used by such Grantor and set
forth on Schedules 8, 9 or 10 annexed hereto, as applicable, that is pending as
of the date of this Agreement, (ii) any Copyright Registration on any existing
or future unregistered but copyrightable works (except for works of nominal
commercial value or with respect to which such Grantor has determined in the
exercise of its commercially reasonable judgment that it shall not seek
registration), (iii) any application on any future patentable but unpatented
innovation or invention comprising Intellectual Property Collateral, and
(iv) any Trademark opposition and cancellation proceedings, renew Trademark
Registrations and Copyright Registrations and do any and all acts which are
necessary or desirable to preserve and maintain all rights in all Intellectual
Property Collateral.  Any expenses incurred in connection therewith shall be
borne solely by the Grantors.  Subject to the foregoing, each Grantor shall give
Secured Party prior written notice of any abandonment of any Intellectual
Property Collateral.

 
- 14 -

--------------------------------------------------------------------------------

 
 
(d)          Except as provided herein, each Grantor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property Collateral.  Each Grantor shall promptly, following its
becoming aware thereof, notify Secured Party of the institution of, or of any
adverse determination in, any proceeding (whether in the PTO, the Copyright
Office or any federal, state, local or foreign court) or regarding such
Grantor’s ownership, right to use, or interest in any Intellectual Property
Collateral.  Each Grantor shall provide to Secured Party any information with
respect thereto requested by Secured Party.
 
(e)          In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, each Grantor, effective
upon the occurrence and during the continuance of an Event of Default, hereby
assigns, transfers and conveys to Secured Party the nonexclusive right and
license to use all Trademarks, tradenames, Copyrights, Patents or technical
processes (including, without limitation, the Intellectual Property Collateral)
owned or used by such Grantor that relate to the Collateral, together with any
goodwill associated therewith, all to the extent necessary to enable Secured
Party to realize on the Collateral in accordance with this Agreement and to
enable any transferee or assignee of the Collateral to enjoy the benefits of the
Collateral.  This right shall inure to the benefit of all successors, assigns
and transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise.  Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor.  If and to the extent that any Grantor is
permitted to license the Intellectual Property Collateral, Secured Party shall
promptly enter into a non-disturbance agreement or other similar arrangement, at
such Grantor’s request and expense, with such Grantor and any licensee of any
Intellectual Property Collateral permitted hereunder in form and substance
reasonably satisfactory to Secured Party pursuant to which (i) Secured Party
shall agree not to disturb or interfere with such licensee’s rights under its
license agreement with such Grantor so long as such licensee is not in default
thereunder, and (ii) such licensee shall acknowledge and agree that the
Intellectual Property Collateral licensed to it is subject to the security
interest created in favor of Secured Party and the other terms of this
Agreement.

 
- 15 -

--------------------------------------------------------------------------------

 
 
SECTION 11.    Collateral Account.
 
Secured Party is hereby authorized to establish and maintain at its office at
201 S. College Street, 8th Floor, Charlotte, NC  28288-5708 as a blocked account
under the sole dominion and control of Secured Party, one or more restricted
Deposit Accounts designated as “Orleans Collateral Account”.  All amounts at any
time held in the Collateral Accounts shall be beneficially owned by the Grantors
but shall be held in the name of Secured Party hereunder, as collateral security
for the Secured Obligations upon the terms and conditions set forth
herein.  Grantors shall have no right to withdraw, transfer or, except as
expressly set forth herein, in the Credit Agreement or in the Loan Documents,
otherwise receive any funds deposited into the Collateral Account.  Anything
contained herein to the contrary notwithstanding, the Collateral Accounts shall
be subject to such applicable laws, and such applicable regulations of the Board
of Governors of the Federal Reserve System and of any other appropriate banking
or government authority, as may now or hereafter be in effect.  All deposits of
funds in the Collateral Accounts shall be made by wire transfer (or, if
applicable, by intra-bank transfer from another account of the Grantors) of
immediately available funds, in each case addressed in accordance with
instructions of Secured Party.  Grantors shall, promptly after initiating a
transfer of funds to the Collateral Accounts, give notice to Secured Party by
telefacsimile of the date, amount and method of delivery of such deposit.  Cash
held by Secured Party in the Collateral Accounts shall not be invested by
Secured Party but instead shall be maintained as a cash deposit in the
Collateral Account pending application thereof as elsewhere provided in this
Agreement, the Credit Agreement or the Loan Documents.  To the extent permitted
under Regulation Q of the Board of Governors of the Federal Reserve System, any
cash held in the Collateral Accounts shall bear interest at the standard rate
paid by Secured Party to its customers for deposits of like amounts and
terms.  Subject to Secured Party’s rights hereunder, any interest earned on
deposits of cash in the Collateral Accounts shall be deposited directly in, and
held in, the Collateral Accounts.
 
SECTION 12.    Secured Party Appointed Attorney-in-Fact.
 
Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation:
 
(a)           upon the occurrence and during the continuance of an Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to Secured Party pursuant to Section 7;
 
(b)           upon the occurrence and during the continuance of an Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(c)           upon the occurrence and during the continuance of an Event of
Default, to receive, endorse and collect any drafts or other Instruments,
Documents and Chattel Paper in connection with clauses (a) and (b) above;
 
(d)           upon the occurrence and during the continuance of an Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of Secured Party with
respect to any of the Collateral;
 
(e)           to pay or discharge taxes or Liens (other than taxes not required
to be discharged, Permitted Liens and Liens permitted under the Credit Agreement
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by Secured Party in its sole discretion, any such payments made by
Secured Party to become obligations of such Grantor to Secured Party, due and
payable immediately without demand;

 
- 16 -

--------------------------------------------------------------------------------

 
 
(f)           upon the occurrence and during the continuance of an Event of
Default, to sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral;
 
(g)           upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and the Grantors’ expense, at any time or from time to
time, all acts and things that Secured Party deems necessary to protect,
preserve or realize upon the Collateral and Secured Party’s security interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as any Grantor might do; and
 
(h)           upon the occurrence and during the continuance of an Event of
Default, to file with the Internal Revenue Service and the United States
Department of Treasury and any equivalent state agency, executed powers of
attorney provided by Grantors in accordance with Section 5 of this Agreement.
 


SECTION 13.    Secured Party May Perform.
 
If any Grantor fails to perform any agreement contained herein, Secured Party
may, if such agreement is not performed by Grantor within ten (10) days after
written notice of such failure is given by Secured Party to such Grantor, itself
perform, or cause performance of, such agreement, and the expenses of Secured
Party incurred in connection therewith shall be payable, jointly and severally,
by the Grantors under Section 18(b).
 
SECTION 14.    Standard of Care.
 
The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.  Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property.

 
- 17 -

--------------------------------------------------------------------------------

 

SECTION 15.    Remedies.
 
(a)           Generally.  If any Event of Default shall have occurred and be
continuing, Secured Party may exercise in respect of the Collateral, in addition
to all other rights and remedies provided for herein or otherwise available to
it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral), and also may
(i) require Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at a place to be designated by Secured Party that is reasonably convenient to
both parties, (ii) enter onto the property where any Collateral or books and
records related to the Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Secured Party deems
appropriate, (iv) take possession of such Grantor’s premises or place custodians
in exclusive control thereof, remain on such premises and use the same and any
of such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, (vi) exercise
dominion and control over and refuse to permit further withdrawals from any
Deposit Account constituting part of the Collateral maintained with Secured
Party or any Lender and provide instructions directing the disposition of funds
in Deposit Accounts not maintained with Secured Party or any Lender, (vii)
provide entitlement orders with respect to Security Entitlements and other
Investment Property constituting a part of the Collateral and, without notice to
any Grantor, transfer to or  register in the name of Secured Party or any of its
nominees any or all of the Securities Collateral and (viii) take all action
necessary to receive payments from the federal and any state government with
respect to the Refund Collateral, and exercise any and all authority granted by
Department of Treasury Form 234, General Power of Attorney By a  Corporation For
the Collection of Certain Checks Drawn on the United States Treasury, and any
equivalent forms issued by any state taxing authority.  Secured Party or any
Lender may be the purchaser of any or all of the Collateral at any such sale and
Secured Party or such Lender shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Secured Party at such sale.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.  Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.  Each Grantor hereby waives any claims against Secured Party
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if Secured Party accepts the first offer
received and does not offer such Collateral to more than one offeree.  If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, Grantors shall be jointly and severally liable
for the deficiency and the fees of any attorneys employed by Secured Party to
collect such deficiency.  Each Grantor further agrees that a breach of any of
the covenants contained in this Section 15 will cause irreparable injury to
Secured Party, that Secured Party has no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against each Grantor, and each
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Secured Obligations becoming due and payable
prior to their stated maturities.

 
- 18 -

--------------------------------------------------------------------------------

 
 
(b)         Securities Collateral.
 
(i)           Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws, Secured
Party may be compelled, with respect to any sale of all or any part of the
Securities Collateral conducted without prior registration or qualification of
such Securities Collateral under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Securities Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private placement may be at prices and on terms less favorable
than those obtainable through a sale without such restrictions (including an
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances and the registration of any rights
granted to Secured Party by Grantor pursuant hereto, each Grantor agrees that
any such private placement shall not be deemed, in and of itself, to be
commercially unreasonable and that Secured Party shall have no obligation to
delay the sale of any Securities Collateral for the period of time necessary to
permit the issuer thereof to register it for a form of sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it.  If Secured Party
determines to exercise its right to sell any or all of the Securities
Collateral, upon written request, each Grantor shall and shall cause each issuer
of any Securities Collateral to be sold hereunder from time to time to furnish
to Secured Party all such information as Secured Party may request in order to
determine the amount of Securities Collateral that may be sold by Secured Party
in exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.
 
(ii)           Upon the occurrence and during the continuation of an Event of
Default, (x) upon written notice from Secured Party to any Grantor, all rights
of such Grantor to receive the allocations, distributions and other payments in
respect of the Assigned Interest to which it would otherwise be entitled shall
cease, and all such rights shall thereupon become vested in Secured Party who
shall thereupon have the sole right to receive and hold as Collateral such
allocation, distributions and other payments; and (y) all allocations,
distributions and other payments which are received by Grantor contrary to the
provisions of clause (x) above shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of Grantor and shall
forthwith be paid over to Secured Party as Collateral in the same form as so
received (with any necessary endorsements).
 
(c)         Collateral Accounts. If an Event of Default has occurred and is
continuing, any amounts on deposit in the Collateral Accounts shall be held by
Secured Party and applied, pursuant to Section 17.

 
- 19 -

--------------------------------------------------------------------------------

 
 
SECTION 16.    Additional Remedies for Intellectual Property Collateral.
 
(a)           Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default, (i) Secured
Party shall have the right (but not the obligation) to bring suit, in the name
of any Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event such Grantor shall, at the request of Secured Party,
do any and all lawful acts and execute any and all documents required by Secured
Party in aid of such enforcement and the Grantors shall promptly, upon demand,
reimburse and indemnify Secured Party as provided in Section 18 hereof, in
connection with the exercise of its rights under this Section 16, and, to the
extent that Secured Party shall elect not to bring suit to enforce any
Intellectual Property Collateral as provided in this Section, each Grantor
agrees to use all reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement of any of the Intellectual Property
Collateral by others and for that purpose agrees to use its commercially
reasonable judgment in maintaining any action, suit or proceeding against any
Person so infringing reasonably necessary to prevent such infringement;
(ii) upon written demand from Secured Party, each Grantor shall execute and
deliver to Secured Party an assignment or assignments of the Intellectual
Property Collateral and such other documents as are necessary or appropriate to
carry out the intent and purposes of this Agreement; (iii) each Grantor agrees
that such an assignment and/or recording shall be applied to reduce the Secured
Obligations outstanding only to the extent that Secured Party receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property Collateral; and (iv) within five (5) Business Days after written notice
from Secured Party, each Grantor shall make available to Secured Party, to the
extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ as Secured Party may reasonably designate, by name, title or
job responsibility, to permit Grantor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold or delivered by such
Grantor under or in connection with the Trademarks, Trademark Registrations and
Trademark Rights, such persons to be available to perform their prior functions
on Secured Party’s behalf and to be compensated by Secured Party at theGrantors’
expense on a per diem, pro-rata basis consistent with the salary and benefit
structure applicable to each as of the date of such Event of Default.
 
(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Secured Party
as aforesaid, subject to any disposition thereof that may have been made by
Secured Party; provided, after giving effect to such reassignment, Secured
Party’s security interest granted pursuant hereto, as well as all other rights
and remedies of Secured Party granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and other Liens permitted by this Agreement, the Credit Agreement
and the Loan Documents.

 
- 20 -

--------------------------------------------------------------------------------

 
 
SECTION 17.    Application of Proceeds.
 
Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in
accordance with Section 10.4 of the Credit Agreement.
 
SECTION 18.    Indemnity and Expenses.
 
(a)           Grantors agree to jointly and severally indemnify Secured Party
and each Lender from and against any and all claims, losses and liabilities in
any way relating to, growing out of or resulting from this Agreement and the
transactions contemplated hereby (including without limitation enforcement of
this Agreement), except to the extent such claims, losses or liabilities result
solely from Secured Party’s or such Lender’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction and except
for any breach of this Agreement by Secured Party or any Lender or failure of
Secured Party or any Lender to comply with the requirements of the UCC imposed
upon a Secured Party under Secured Party’s control in connection with the
enforcement of this Agreement.
 
(b)           The Grantors jointly and severally agree to pay to Secured Party
upon demand the amount of any and all costs and expenses, including the fees and
expenses of counsel and of any experts and agents, that Secured Party may incur
in connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Secured Party and Lenders hereunder, or (iv) the failure by
any Grantor to perform or observe any of the provisions hereof.
 
(c)           The obligations of Grantors in this Section 18 shall survive (i)
the termination of this Agreement and the discharge of Grantor’s other
obligations under this Agreement, the Credit Agreement and the Loan Documents.
 
SECTION 19.    Continuing Security Interest; Termination and Release.
 
(a)           This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Secured Obligations, (ii) be binding upon each Grantor and its
successors and assigns, and (iii) inure, together with the rights and remedies
of Secured Party hereunder, to the benefit of Secured Party and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (iii), Secured Party may assign or otherwise transfer any Note held by it
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to Secured Party herein or
otherwise.
 
(b)           Upon the payment in full of all Secured Obligations, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the Grantors.  Upon any such termination Secured Party will, at
Grantors’ expense, execute and deliver to the Grantors such documents as
Grantors shall reasonably request to evidence such termination.

 
- 21 -

--------------------------------------------------------------------------------

 
 
SECTION 20.     Amendments; Etc.
 
No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and, in the case of any such amendment or modification, by each
Grantor.  Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.
 
SECTION 21.     Notices.
 
Any notice or other communication herein required or permitted to be given in
accordance with Section 12.10 of the Credit Agreement.
 
SECTION 22.     Failure or Indulgence Not Waiver; Remedies Cumulative.
 
No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.
 
SECTION 23.     Severability.
 
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
SECTION 24.     Rules of Construction.
 
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.  References to
“Section” shall be to a Section of this Agreement unless otherwise specifically
provided.  Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.  The use in
this Agreement of the words “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.

 
- 22 -

--------------------------------------------------------------------------------

 

SECTION 25.     Governing Law.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE COMMONWEALTH OF PENNSYLVANIA, IN WHICH CASE THE LAWS OF SUCH
JURISDICTION SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY
INTEREST IN, OR THE REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.
 
SECTION 26.     Consent to Jurisdiction and Service of Process.
 
IN ANY LEGAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE RELATIONSHIP EVIDENCED HEREBY, THE
GRANTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE AND ANY APPROPRIATE COURT ON APPEAL THERE FROM.  GRANTORS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND THE GRANTORS HEREBY WAIVE ANY OBJECTION WHICH
THE GRANTORS MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE,
OR FORUM NON CONVENIENS.  THE GRANTORS HEREBY WAIVE PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND ANY OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT, AND ANY OTHER PROCESS MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE GRANTORS IN ACCORDANCE WITH
SECTION 21 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
PROVIDING OF NOTICE IN ACCORDANCE WITH THE TERMS HEREOF.  NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHTS OF AGENT TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY SECURED PARTY OR ANY LENDER OF ANY CLAIM, JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM, OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT OR
OTHERWISE TO ENFORCE SAME, IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.
 
SECTION 27.     Waiver of Jury Trial.
 
THE GRANTORS AND THE SECURED PARTY, AFTER CONSULTATION WITH THEIR RESPECTIVE
COUNSEL, EACH HEREBY WAIVE ANY RIGHT WHICH THEY MAY HAVE TO A JURY TRIAL IN
CONNECTION WITH ANY LEGAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) COMMENCED BY OR AGAINST
THEM OR ANY OF THEM IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR IN ANY WAY PERTAINING TO THE
RELATIONSHIPS EVIDENCED BY THIS AGREEMENT.

 
- 23 -

--------------------------------------------------------------------------------

 
 
SECTION 28.    Counterparts.
 
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.
 
SECTION 29.    Definitions.
 
(a)           Each capitalized term utilized in this Agreement that is not
defined in the Credit Agreement in this Agreement, but that is defined in the
UCC, including the categories of Collateral listed in Section 1 hereof, shall
have the meaning set forth in Articles 1, 8 or 9 of the UCC.
 
(b)           In addition, the following terms used in this Agreement shall have
the following meanings:
 
“Assigned Agreements” means the agreements set forth on Schedule 14 annexed
hereto, as each such agreement may be amended, restated, supplemented or
otherwise modified from time to time, including without limitation, (a) all
rights of the Grantors to receive moneys due or to become due under or pursuant
to the Assigned Agreements, (b) all rights of Grantor to receive proceeds of any
Supporting Obligations with respect to the Assigned Agreements, (c) all claims
of each Grantor for damages arising out of any breach of or default under the
Assigned Agreements, and (d) all rights of the Grantors to terminate, amend,
supplement, modify or exercise rights or options under the Assigned Agreements,
to perform thereunder and to compel performance, and otherwise exercise all
remedies thereunder.
 
“Assigned Interest” means all rights of any Grantor to received allocations,
distributions and any other monies in respect of Pledged Equity consisting of
such Grantor’s limited partnership interest certain Pennsylvania limited
partnerships, including, without limitation, (a)  all claims of such Grantor for
damages arising out of any breach of or default by the general partner or the
limited partnership with respect to such the Assigned Interest, and (b) all
rights of such Grantor to terminate, amend, supplement, modify or exercise
rights or options, to perform and to compel performance, and otherwise exercise
all remedies of such Grantor with respect to, the Assigned Interest described in
this definition.
 
“Collateral” has the meaning set forth in Section 1 hereof.
 
 “Collateral Account” means one or more accounts designated as the “Orleans
Collateral Account” established pursuant to Section 11.
 
“Copyright Office” means the United States Copyright Office or any successor or
substitute office in which it is necessary or, in the opinion of Secured Party,
necessary to record a Grant in order to create or perfect Liens on, or evidence
the interest of Secured Party in, Copyrights, Copyright Registrations and
Copyright Rights.

 
- 24 -

--------------------------------------------------------------------------------

 
 
“Copyright Registrations” means all copyright registrations issued to Grantor
and applications for copyright registration that have been or may hereafter be
issued or applied for thereon in the United States and any state thereof and in
foreign countries (including, without limitation, the registrations set forth on
Schedule 10 annexed hereto, as the same may be amended pursuant hereto from time
to time).
 
“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright and the right (but not the
obligation) to sue in the name of Grantor or in the name of Secured Party for
past, present and future infringements of the Copyrights and any such rights.
 
“Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule 10 annexed hereto, as the same may be amended
pursuant hereto from time to time).
 
 “Development Credit Collateral” has the meaning set forth in 1(n).
 
“Equity Interests” means all shares of stock, partnership interests, interests
in joint ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.
 
“Event of Default” means any Event of Default as defined in the Credit
Agreement.
 
“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.
 
“Intellectual Property Collateral” means, with respect to each Grantor all
right, title and interest (including rights acquired pursuant to a license or
otherwise but only to the extent permitted by agreements governing such license
or other use) in and to all
 
(a)           Copyrights, Copyright Registrations and Copyright Rights,
including, without limitation, each of the Copyrights, rights, titles and
interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of Grantor), authored (as a work for
hire for the benefit of Grantor), or acquired by Grantor, in whole or in part,
and all Copyright Rights with respect thereto and all Copyright Registrations
therefor, heretofore or hereafter granted or applied for, and all renewals and
extensions thereof, throughout the world;
 
(b)          Patents;

 
- 25 -

--------------------------------------------------------------------------------

 

(c)           Trademarks, Trademark Registrations, the Trademark Rights and
goodwill of Grantor’s business symbolized by the Trademarks and associated
therewith;
 
(d)          all trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas, and all other proprietary information; and
 
(e)          all proceeds thereof (such as, by way of example and not by
limitation, license royalties and proceeds of infringement suits).
 
“IP Supplement” means an IP Supplement, substantially in the form of Exhibit V
annexed hereto.
 
“Lender” has the meaning set forth in the Recitals.
 
“Life Insurance Collateral” has the meaning set forth in 1(m).
 
“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by each Grantor and all
patents and patent applications and rights, title and interests in patents and
patent applications under any domestic or foreign law that are presently, or in
the future may be, owned by each Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
 
“Pledged Debt” means the Indebtedness from time to time owed to any Grantor,
including the indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.
 
“Pledged Equity” means all Equity Interests now or hereafter owned by any
Grantor, including all securities convertible into, and rights, warrants,
options and other rights to purchase or otherwise acquire, any of the foregoing,
including without limitation, (i) those owned on the date hereof and set forth
on Schedule 6 annexed hereto, (ii) the certificates or other instruments
representing any of the foregoing and any interest of any Grantor in the entries
on the books of any securities intermediary pertaining thereto, and (iii) all
distributions, dividends and other property received, receivable or otherwise
distributed in respect of or exchanged therefor, provided, however, that Agent
acknowledges that certain Pledged Equity may be subject to Section 8924(a) of
the Pennsylvania Limited Liability Company Law of 1994, as amended.

 
- 26 -

--------------------------------------------------------------------------------

 
 
“Pledged Subsidiary Debt” means Pledged Debt owed to any Grantor by any obligor
that is, or becomes, a direct or indirect subsidiary of such Grantor, of which
such Grantor is a direct or indirect subsidiary or that controls, is controlled
by or under common control with such Grantor.
 
“Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or becomes
a direct subsidiary of any Grantor.
 
“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.
 
“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of Secured
Party, desirable in order to create or perfect Liens on, or evidence the
interest of Secured Party in, any Patents, Trademarks, Trademark Registrations
or Trademark Rights.
 
“Refund Collateral” has the meaning set forth in 1(l).
 
“Secured Obligations” has the meaning set forth in Section 2 hereof.
 
“Securities Collateral” means the Pledged Equity, the Pledged Debt and any other
Investment Property in which any Grantor has an interest.
 
“Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 8 annexed hereto).
 
“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.
 
“Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by any Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 8 annexed hereto).
 
“UCC” means the Uniform Commercial Code as it exists on the date of this
Agreement, or as it may hereafter be amended, in the Commonwealth of
Pennsylvania.
 
SECTION 30.       Entire Agreement.
 
This Agreement and the other Loan Documents embody the entire agreement and
understanding between the Grantors and the Agent, and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof.  Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no unwritten oral agreements between the parties.

 
- 27 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantors and the Secured Party have caused this Security
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 

 
BORROWERS:
     
Parent:
 
Orleans Homebuilders, Inc., a Delaware corporation
     
By:
/s/ Lawrence J. Dugan
   
Lawrence J. Dugan
   
Vice President
       
Master Borrower:
 
Greenwood Financial Inc., a Delaware corporation
     
By:
/s/ Lawrence J. Dugan
   
Lawrence J. Dugan
   
Vice President
     
Other Borrowers:
 
OHB Homes, Inc.
 
Orleans Corporation
 
Orleans Corporation of New Jersey
 
Orleans Construction Corp.
 
Parker & Lancaster Corporation
 
Parker & Orleans Homebuilders, Inc.
 
Sharp Road Farms, Inc.
 
Community Management Services Group, Inc.
 
OHI Financing, Inc.
 
Orleans Arizona, Inc.
     
By:
/s/ Lawrence J. Dugan
   
Lawrence J. Dugan
   
Vice President



(Signature Page to DIP Security Agreement)

 

--------------------------------------------------------------------------------

 



 
Masterpiece Homes, LLC
 
OPCNC, LLC
 
Orleans at Bordentown, LLC
 
Orleans at Cooks Bridge, LLC
 
Orleans at Covington Manor, LLC
 
Orleans at Crofton Chase, LLC
 
Orleans at East Greenwich, LLC
 
Orleans at Elk Township, LLC
 
Orleans at Evesham, LLC
 
Orleans at Hamilton, LLC
 
Orleans at Harrison, LLC
 
Orleans at Hidden Creek, LLC
 
Orleans at Jennings Mill, LLC
 
Orleans at Lambertville, LLC
 
Orleans at Lyons Gate, LLC
 
Orleans at Mansfield, LLC
 
Orleans at Maple Glen, LLC
 
Orleans at Meadow Glen, LLC
 
Orleans at Millstone, LLC
 
Orleans at Millstone River Preserve, LLC
 
Orleans at Moorestown, LLC
 
Orleans at Tabernacle, LLC
 
Orleans at Upper Freehold, LLC
 
Orleans at Wallkill, LLC
 
Orleans at Westampton Woods, LLC
 
Orleans at Woolwich, LLC
 
Orleans Arizona Realty, LLC
 
Orleans DK, LLC
 
Parker Lancaster, Tidewater, L.L.C.
 
Wheatley Meadows Associates, LLC
 
OHI PA GP, LLC
 
RHGP, LLC
     
By:
/s/ Lawrence J. Dugan
   
Lawrence J. Dugan
   
Vice President



(Signature Page to DIP Security Agreement)

 

--------------------------------------------------------------------------------

 



 
Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)
 
Orleans at Falls, LP
 
Orleans at Limerick, LP
 
Orleans at Lower Salford, LP
 
Orleans at Thornbury, L.P.
 
Orleans at Upper Saucon, L.P.
 
Orleans at Upper Uwchlan, LP
 
Orleans at West Bradford, LP
 
Orleans at West Vincent, LP
 
Orleans at Windsor Square, LP
 
Orleans at Wrightstown, LP
 
Stock Grange, LP
 
By:
OHI PA GP, LLC, sole General Partner
         
By:
/s/ Lawrence J. Dugan
   
Lawrence J. Dugan
   
Vice President
       
Orleans RHIL, LP
 
Realen Homes, L.P.
 
By:
RHGP, LLC, sole General Partner
   
By:
Orleans Homebuilders, Inc.,
     
Authorized Member
           
By:
/s/ Lawrence J. Dugan
       
Lawrence J. Dugan
       
Vice President

 
(Signature Page to DIP Security Agreement)

 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Agent on behalf of itself and the
other Lenders and as   Secured Party      
By:
/s/ Nathan R. Rantala
 
Name: 
Nathan R. Rantala
 
Title:
Director



(Signature Page to DIP Security Agreement)

 

--------------------------------------------------------------------------------

 